Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel A. Thomson on April 13, 2022.
Claims
The claim set filed April 5, 2022 has been amended as follows: 

Please cancel claims 5, 6, 8, 21, and 25.

Please amend the following claim(s):
10.  (Currently amended) The ball cap as set forth in claim 1, wherein the brim defines a sunglass depression that is a depression in an upper surface of the brim, wherein the sunglass depression is located between a leading edge of the brim and [[a]] the tailing edge of the brim.

Rejoinder
The restriction requirement among Species A-Y, as set forth in the Office action mailed on March 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 24, 2020 is partially withdrawn.  Claims 3, 7, 9-11, and 23-24, directed to curvature, retention ribs, incurvation of the brim, depression(s) in the brim for sunglasses, brim apertures, and a brim gap block-off are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However: 
Claim 5, directed to a brim adjustment mechanism is withdrawn from consideration because it does not  require all the limitations of an allowable claim because Claim 5 depends from claim 1 which recites, “wherein the brim is nonadjustable”.
Claim , directed to as storage pocket is withdrawn from consideration because it does not require all the limitations of an allowable claim because Claim 6 depends from claim 1 which recites, “wherein the front section is a front half of the crown and an entirety of the from half is a solid surface such that the portion of the top surface of the front section that is covered by the brim is a portion of the solid surface that extends from engagement with the brim at the highest brim point to the lowest point in the crown” which is not consistent with a storage pocket as seen in Figs. 7-8.
Claim 8, directed to a sweatband and the crown having a brim section support with a plurality of stretchable segments is withdrawn from consideration because it does not require all the limitations of an allowable claim because Claim 8 depends from claim 1 which recites, “wherein a tailing edge of the brim is attached to and engages the top surface of the front section an entire way in an extension that is continuously upwards in the vertical direction upon moving forward in the longitudinal direction from the left side edge to the highest brim point” and in Fig. 14 shows the brim support section being part of the brim and not the crown and further the tail edge of the brim does not extend in a continuously upward from the side to the highest brim point.  Finally is cannot be seen from Fig. 14 that such an embodiment is consistent with claim 1 where it recites, “wherein the front section is a front half of the crown and an entirety of the from half is a solid surface such that the portion of the top surface of the front section that is covered by the brim is a portion of the solid surface that extends from engagement with the brim at the highest brim point to the lowest point in the crown” since one cannot tell if the brim covers a portion of the rear surface/rear half of the crown.
Claim , directed to a the brim covering some of the top surface of the back section (of the crown) is withdrawn from consideration because it does not  require all the limitations of an allowable claim because Claim 21 depends from claim 19 which recites, “a brim that extends in the longitudinal direction and covers a majority of the top surface of the front section, wherein a tailing edge of the brim is attached to and engages the top surface of the front section constantly from the base on a left side of the crown across the top surface to the base on an opposite right side of the crown”.
Claim 25, directed to a stretchable segment that engages the brim and the crown is withdrawn from consideration because it does not  require all the limitations of an allowable claim because claim 25 depends from claim 19 which recites, ““a brim that extends in the longitudinal direction and covers a majority of the top surface of the front section, wherein a tailing edge of the brim is attached to and engages the top surface of the front section constantly from the base on a left side of the crown across the top surface to the base on an opposite right side of the crown” and “wherein the brim is non-adjustable relative to the crown”.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732